Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -17 of copending Application No. 17/012,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same liquid crystal polymer film and laminate comprising the LCP film and metal foil.  It is recognized that the reference application does not claim the dissipation factor difference. However, when looking to the specification to further define the LCP film, the exact same preparation method is used to form film, i.e. the same materials in the same amounts subjected to the same conditions.  Therefore, the same film/laminate would have the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -17 of copending Application No. 17/126,431 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same liquid crystal polymer film and laminate comprising the LCP film and metal foil.  It is recognized that the reference application does not claim the dissipation factor difference. However, when looking to the specification to further define the LCP film, the exact same preparation method is used to form film, i.e. the same materials in the same amounts subjected to the same conditions.  Therefore, the same film/laminate would have the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -17 of copending Application No. 17/126,446 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same liquid crystal polymer film and laminate comprising the LCP film and metal foil.  It is recognized that the reference application does not claim the dissipation factor difference. However, when looking to the specification to further define the LCP film, the exact same preparation method is used to form film, i.e. the same materials in the same amounts subjected to the same conditions.  Therefore, the same film/laminate would have the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH EVANS MULVANEY whose telephone number is (571)272-1527. The examiner can normally be reached 8am-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH E MULVANEY/              Primary Examiner, Art Unit 1785